DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

FOR THE CLAIMS:

Claim 19.    (Currently Amended) The display device according to claim 15, wherein the sub-pattern comprises at least one selected from a group consisting of a polygonal line, an arc, a circle, an oval, a triangle, a rhombus and a polygon.

Claim 20.    (Currently Twice-Amended) The display device according to claim 15, wherein an arrangement density of the sub-patterns depends on a radius of curvature of the bent region designed for the flexible display panel, and the smaller the radius of curvature is, the greater the arrangement density of the sub-patterns is.

Allowable Subject Matter
Claims 1-2, 4-5, 8-17 and 19-20 are allowed.


The prior art does not teach or suggest a flexible display panel having a bent region with a plurality of lead wires thereon; each lead wire comprising a hollow pattern, each hollow pattern comprises a plurality of sub-patterns that are connected to one another, wherein the sub-patterns of the hollow patterns of every two adjacent lead wires shift relative to each other by a distance that is greater than zero and smaller than a length of a single sub-pattern of the hollow pattern; in combination with all other features claimed. 
Regarding claims 2, 4-5, 8-17 and 19-20, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN T SAWYER/Primary Examiner, Art Unit 2847